Citation Nr: 1539694	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-05 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than September 15, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD) with panic disorder and major depressive disorder.

2.  Entitlement to an effective date earlier than September 15, 2010 for the grant of service connection for chronic renal disease, post transplant.

3.  Entitlement to service connection for a skin disease.

4.  Entitlement to service connection for a cardiac disability, to include mitral valve regurgitation.

5.  Entitlement to an initial rating higher than 50 percent for PTSD with panic disorder and major depressive disorder.

6.  Entitlement to an initial rating higher than 60 percent for chronic renal disease, post transplant.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  He received the Combat Infantryman Badge, Army Commendation Medal, and Bronze Star Medal.

These matters come before the Board of Veterans' Appeals (Board) from January and March 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois. 

In November 2013, the RO assigned an initial 60 percent disability rating for chronic renal disease, post transplant, effective from September 15, 2010.

In December 2013, the RO assigned an initial 50 percent disability rating for PTSD with panic disorder and major depressive disorder, effective from September 15, 2010.

The issues of entitlement to an earlier effective date for the grant of service connection for chronic renal disease, post transplant; entitlement to service connection for a skin disease and a cardiac disability; entitlement to higher initial ratings for the service-connected psychiatric disability and kidney disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A claim of service connection for a psychiatric disability was received on September 15, 2010, and there is no evidence of any unadjudicated formal or informal claim of service connection for a psychiatric disability prior to that date.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 15, 2010 for the grant of service connection for PTSD with panic disorder and major depressive disorder are not met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.155(a), 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

The instant appeal arises from the Veteran's disagreement with the effective date assigned after the grant of service connection for PTSD with panic disorder and major depressive disorder.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).
The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and some of the identified relevant post-service private medical records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service VA medical treatment for a psychiatric disability.  Additionally, he was afforded VA examinations to assess his psychiatric disability.

As explained in the remand portion of the decision below, the evidence suggests that there are additional private records of treatment for a psychiatric disability that have not yet been obtained.  Nevertheless, any additional private treatment records would not be relevant to the effective date issue on appeal because the effective date turns on when the Veteran filed a claim.  There is no indication or allegation that any information contained in any additional private medical records could show that the Veteran filed an earlier claim for benefits with VA.  In this regard, treatment records cannot constitute an original claim of service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006). 

There is no other reported relevant evidence that remains outstanding.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The current effective date of service connection for PTSD with panic disorder and major depressive disorder is September 15, 2010, the date the Veteran's claim of service connection for a psychiatric disability was received.  The RO granted the claim of service connection for a psychiatric disability by way of the January 2012 rating decision, from which the current appeal originates.

In the Veteran's February 2012 notice of disagreement, he contended that an effective date of April 1, 2008 was warranted for the grant of service connection for PTSD with panic disorder and major depressive disorder.  He explained that this was the date that he was hospitalized for psychiatric treatment.

While the Board acknowledges that the Veteran was treated for a psychiatric disability prior to September 15, 2010, treatment records cannot constitute an original claim of service connection.  MacPhee, 459 F.3d at 1327-28.  Neither the Veteran nor his representative have advanced any other specific arguments as to why an earlier effective date is warranted for the grant of service connection for PTSD with panic disorder and major depressive disorder.

In sum, the evidence does not support a finding that the Veteran submitted any unadjudicated formal claim of service connection for a psychiatric disability prior to September 15, 2010, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Thus, September 15, 2010 is the earliest possible effective date.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400. Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than September 15, 2010, and the appeal for an earlier effective date for the grant of service connection for PTSD with panic disorder and major depressive disorder must be denied.


ORDER

Entitlement to an effective date earlier than September 15, 2010 for the grant of service connection for PTSD with panic disorder and major depressive disorder is denied.



REMAND

The Veteran reported in his September 2010 claim (VA Form 21-526) that he was receiving continuing treatment for his psychiatric and kidney disabilities from St. Francis Hospital and Alexian Brothers Behavioral Health Hospital (Alexian).  There are no recent records from St. Francis Hospital in the claims file and the most recent records from Alexian in the file are only dated to April 2008.  A June 2011 psychiatric examination report from Dr. Vedak indicates that the Veteran was scheduled for additional psychiatric treatment in 3 months, but there are no more recent treatment records from Dr. Vedak in the claims file.  The Veteran indicated during a November 2013 VA psychiatric examination that he was seeing an outpatient psychiatrist approximately every 6 months.  Also, he reported during a June 2015 VA examination that although he had missed all of his appointments as of that date, he was scheduled for renal treatment with Dr. Rosborough.  Thus, a remand is necessary to attempt to obtain any additional relevant private treatment records. 

Additionally, in the January 2012 rating decision, the RO denied entitlement to service connection for a skin disease and a cardiac disability (including mitral valve regurgitation).  In February 2012, the Veteran submitted a notice of disagreement with respect to these issues.  Also, the RO assigned an effective date of September 15, 2010 for the grant of service connection for chronic renal disease, post transplant, by way of the March 2012 rating decision.  The Veteran submitted a notice of disagreement with respect to the "decision on [his] kidney disease" in February 2013.  He specified during a November 2013 telephone conversation with the RO that the February 2013 notice of disagreement encompassed a disagreement with the effective date assigned in the March 2012 decision.  

A statement of the case has not been issued as to the issues of entitlement to service connection for a skin disease and a cardiac disability and entitlement to an earlier effective date for the grant of service connection for chronic renal disease, post transplant.  38 U.S.C.A. § 7105(a) (West 2014).  Thus, the Board is required to remand these issues for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board must also therefore defer adjudication of the appeal for a higher initial rating for the service-connected renal disability because this issue is inextricably intertwined with the issue of entitlement to an earlier effective date for the grant of service connection for chronic renal disease, post transplant.

Moreover, the Veteran raised a claim of service connection for diabetes mellitus by way of a January 2014 VA Form 9.  This issue, which has not yet been adjudicated, along with the higher initial rating issues on appeal are inextricably intertwined with the TDIU issue. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issues of entitlement to service connection for a skin disease, entitlement to service connection for a cardiac disability (to include mitral valve regurgitation), and entitlement to an earlier effective date for the grant of service connection for chronic renal disease, post transplant.  The Veteran should be given an opportunity to perfect an appeal. 

2.  Adjudicate the claim of service connection for diabetes mellitus (see the January 2014 VA Form 9). This issue shall not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

3.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received treatment for a psychiatric disability and a kidney disability, to include the dates of any such treatment. 

The Veteran shall specifically be asked to complete authorizations for VA to obtain all records of his treatment for a psychiatric disability and a kidney disability from St. Francis Hospital (see the September 2010 VA Form 21-526), Dr. Rosborough (see page 6 of the July 2015 VA kidney examination report), Alexian Brothers Behavioral Health Hospital dated from April 2008 through the present (see the September 2010 VA Form 21-526), Dr. Vedak dated from June 2011 through the present (see the June 2011 psychiatric examination report from Dr. Vedak), and from any other sufficiently identified private treatment provider from whom records have not already been obtained. 

4.  Then readjudicate the claims, issuing a supplemental statement of the case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


